Exhibit 99.2 EXAR CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined balance sheet and statements of operations are presented to give effect to the purchase of approximately 92% of the outstanding shares of Integrated Memory Logic Limited (“iML") by Exar Corporation (“Exar” or “We”) on June 3, 2014. The pro forma information was prepared based on the historical financial statements and related notes of Exar and iML after giving effect to the acquisition using the acquisition method of accounting. In addition, certain historical iML balances have been reclassified to conform to Exar’s presentation. The unaudited pro forma condensed combined balance sheet as of March30, 2014 is presented as if our acquisition of iML’s shares had occurred on March30, 2014 and due to different fiscal year ends, combines the historical balance sheet of Exar at March 30, 2014 and the historical balance sheet of iML at December 31, 2013. The unaudited pro forma condensed combined statement of operations for the year ended March 30, 2014, is presented as if the iML acquisition had occurred on April1, 2013 and was carried forward through the period ended March 30, 2014. Due to different fiscal year ends, the pro forma statement of operations for the year ended March30, 2014 combines the historical results of Exar for the year ended March30, 2014 and the historical results of iML for the year ended December 31, 2013. We account for business combinations pursuant to Financial Accounting Standards Board Accounting Standards Codification (“ASC”)805, Business Combinations . In accordance with ASC 805, we recognize separately from goodwill, the identifiable assets acquired, the liabilities assumed, generally at the acquisition date fair value as defined by ASC 820, Fair Value Measurements and Disclosures . Goodwill as of the acquisition date is measured as the excess of consideration transferred over the net of the acquisition date amounts of the identifiable assets acquired and the liabilities assumed. The preliminary allocation of the purchase price used in the unaudited pro forma condensed combined financial statements is based upon preliminary estimates. These preliminary estimates and assumptions are subject to change during the measurement period (up to one year from the acquisition date). The final determination of the values of assets and liabilities and the integration costs may result in actual values, assets, liabilities and expenses that are different from those set forth in the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements are not intended to represent or be indicative of the consolidated results of operations or financial position that we would have reported had the iML acquisition occurred on the dates set forth above and should not be taken as a representation of our future consolidated results of operations or financial position. The unaudited pro forma condensed combined financial statements do not reflect any operating efficiencies and/or cost savings that we may achieve with respect to the combined companies, or any liabilities that may result from integration activities. Assumptions underlying the pro forma adjustments are described in the accompanying notes, which should be read in conjunction with this unaudited pro forma combined financial information. The unaudited pro forma condensed combined financial statements should be read in conjunction with Exar’s Annual Report on Form 10-K and iML’s consolidated financial statements attached as Exhibit 99.1 to our Form 8-K filed on August 6, 2014. EXAR CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET as of March30, 2014 (in thousands) Historical Exar 3/30/2014 IML 12/31/2013 Pro Forma Adjustment Pro Forma ASSETS Current assets: Cash and cash equivalents $ 14,614 $ 114,883 $ 25,195 $ 154,692 Short-term marketable securities 152,420 14,186 ) - Accounts receivable, net 15,023 8,867 - 23,890 Accounts receivable, related party, net 3,309 - - 3,309 Inventories 28,982 2,475 1,435 32,892 Other current assets 3,549 1,105 - Total current assets 217,897 141,516 ) Property, plant and equipment, net 21,280 673 - 21,953 Goodwill 30,410 - 15,174 45,584 Intangible assets, net 31,390 407 79,361 111,158 Other non-current assets 1,240 441 - 1,681 Total assets $ 302,217 $ 143,037 $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 15,488 $ 3,220 $ - $ 18,708 Accrued compensation and related benefits 4,174 1,685 - 5,859 Deferred income and allowances on sales to distributors 1,765 611 ) 1,765 Deferred income and allowances on sales to distributors, related party 9,349 - - 9,349 Income tax payable 8 1,277 - 1,285 Short term debt financing - - 65,000 65,000 Other current liabilities 11,362 1,857 8,550 Total current liabilities 42,146 8,650 123,735 Long-term lease financing obligations 70 - - 70 Income tax reserve non-current 614 3,305 - 3,919 Other non-current obligations 6,012 53 - Total liabilities 48,842 12,008 133,789 Commitments and contingencies Stockholders' equity: Common stock 5 24,142 ) 5 Additional paid-in capital 508,116 43,517 ) 511,443 Treasury stock - ) 9,224 - Accumulated other comprehensive loss ) ) 26 ) Noncontrolling interest - - 17,872 17,872 Accumulated deficit ) 72,620 ) ) Total stockholders' equity 253,375 131,029 ) 266,024 Total liabilities and stockholders' equity $ 302,217 $ 143,037 $ ) $ See notes to unaudited pro forma condensed combined financial statements EXAR CORPORATION UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS For the Year Ended March 30, 2014 (in thousands, except per share amounts) Historical Exar 3/30/2014 IML 12/31/2013 Pro Forma Adjustment Pro Forma Sales: Net sales $ 89,595 $ 66,992 $ ) $ 153,075 Net sales, related party 35,727 - - 35,727 Total net sales 125,322 66,992 ) 188,802 Costs of sales Cost of sales 58,930 31,707 7,668 98,305 Cost of sales, related party 15,738 - - 15,738 Total cost of sales 74,668 31,707 7,668 114,043 Gross profit 50,654 35,285 ) 74,759 Operating expense Research and development 27,048 12,033 ) 38,677 Selling, general and administrative 33,055 8,962 2,321 44,338 Restructuring expense 2,827 - - 2,827 Merger and acquisition costs 1,880 - - 1,880 Net change in fair value of contingent consideration ) - - ) Total operating expenses 54,355 20,995 1,917 77,267 Income (loss) from operations ) 14,290 ) ) Other income and expense, net Interest income 1,503 486 - 1,989 Interest and other expense, net ) 124 ) ) Impairment of long term investment ) - - ) Total other income and expense, net 1,024 610 ) ) Income (loss) before income taxes ) 14,900 ) ) Provision (benefit) for income taxes ) 423 ) ) Net income (loss) $ 5,801 $ 14,477 $ ) $ 2,183 Net income (loss) per share Basic $ 0.12 $ 0.04 Note 4 Diluted $ 0.12 $ 0.04 Note 4 Shares used in computing net income (loss) per share Basic 47,291 47,291 Diluted 48,823 48,926 Pro Forma Adjustment Exar IML Historical Pro Forma Combined Stock-based compensation expense Cost of sales $ 714 $ 20 $ ) $ 19 $ 733 R&D ) 530 2,504 SG&A ) 188 6,352 $ 8,852 $ 789 $ ) $ 737 $ 9,589 Amortization of purchasedintangible assets Cost of sales $ 6,724 $ - $ - $ 7,394 $ 14,118 R&D 365 366 ) - 365 SG&A 776 - - 2,334 3,110 $ 7,865 $ 366 $ ) $ 9,728 $ 17,593 Amortization of inventory step up Cost of sales $ - $ - $ - $ 1,778 $ 1,778 See notes to unaudited pro forma condensed combined financial statements EXAR CORPORATION NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1. Acquisition of Integrated Memory Logic We acquired approximately 92% of the outstanding shares of Integrated Memory Logic Limited ("iML") for $206.4 million in cash. We expect to pay approximately $17.9 million in cash in exchange for the remaining approximately 8% of outstanding shares and to assume the outstanding iML employee options currently valued at approximately $3.3 million. iML is a leading provider of analog, power management, and mixed-signal integrated circuits. iML integrated circuits are optimized primarily for the display, mobile systems and lighting markets. The aquisition of iML supports Exar's strategy of building a large-scale diversified analog mixed-signal business. Preliminary Purchase Price Acquisition of approximately 68.3 million shares of iML at NT$91or $3.02 per share in cash $ 206,411 Noncontrolling interest value approximately 5.9 million shares of iML at NT$91 or $3.02 per share Preliminary fair value of stock options assumed Total preliminary purchase price $ 2. Preliminary Purchase Price Allocation Pursuant to our business combinations accounting policy, the total purchase price for iML was allocated to the net tangible and intangible assets acquired based upon their preliminary fair values as set forth below as of the closing date. The excess of the purchase price over the preliminary net tangible assets and preliminary intangible assets was recorded as goodwill. The allocation of the purchase price was based upon a preliminary valuation and our estimates and assumptions are subject to change within the measurement period (up to one year from the acquisition date). The primary areas of the purchase price allocation that are not yet finalized relate to the fair values of certain tangible assets and liabilities acquired, the valuation of intangible assets acquired, fair value of noncontrolling interest and stock options assumed, income and non-income based taxes and residual goodwill. During the measurement period, we expect to continue to obtain information to assist us in determining the final fair value of the net assets acquired at the acquisition date during the measurement period. Our preliminary purchase price allocation for iML is as follows (in thousands): Net assets acquired $ 132,676 Developed technologies 55,570 Goodwill 15,174 Customer relationships 15,030 In-process research and development 8,040 Trade name 1,120 $ 227,610 Developed technology represents the fair values of iML products that have reached technological feasibility and are a part of iML’s product lines. In-process research and development represents the fair values of incomplete iML research and development projects that had not reached technological feasibility as of the date of acquisition. The developed technology and in-process research and development projects were valued by discounting the direct cash flow expected to be generated by each of the individual product technologies over their remaining lives, net of returns on contributory assets such as working capital, property and equipment, assembled workforce, customer relationships, and trade name. The developed EXAR CORPORATION NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS – (continued) technology is amortized over five to nine years. In-process research and development projects will start amortization after completion of the projects. Customer relationships represent the fair values of the underlying relationships with iML’s customers. The existing customer relationships were valued using an incremental cash flow approach, which involved discounting our estimate of the incremental revenues afforded by having the existing customer relationships in place as of the acquisition date, net of operating expense, taxes and returns on contributory assets such as working capital, property, plant and equipment, and the assembled workforce. The customer relationships will be amortized over periodand pattern of benefit of the customer relationship, which is expected to be seven years. Trade names represent the fair values of brand and name recognition associated with the marketing of iML’s products and services. We valued the trade name through a relief-from royalty analysis. The trade name will be amortized over six years. 3. Pro forma Financial Statement Adjustments The following pro forma adjustments are included in our unaudited pro forma condensed combined financial statements: To record the purchase price of $206.4 million paid in cash offset by $65.0 million cash financed,$17.9 million fair value for the noncontrolling interest andpreliminary valuation of $3.3 million for stock options to be assumed. To adjust acquired inventory to fair value. To record the preliminary estimate of $15.2 million goodwill as a result of iML acquisition. To record the preliminary estimate of $79.8 million intangible assets as a result of the iML acquisition and the elimination of $399,000 iML's historical acquired intangible assets. To eliminate iML’s historical deferred margin. To accrue for estimated acquisition related transaction costs of $8.2 million and $0.3 million acquired deferred tax liabilities. EXAR CORPORATION NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS – (continued) To eliminate iML’s historical stockholders’ equity. The following table sets forth the components of additional paid-in capital and accumulated deficit pro forma adjustments (in thousands): Additional paid-in capital Pro Forma iML additional paid-in capital $ ) Stock options to be assumed Pro forma adjustment $ ) Accumulated deficit Pro Forma iML retained earnings $ ) Acquisition related transaction costs ) Pro forma income tax impact ) Pro forma adjustment $ ) To eliminate iML's historical deferred revenue of $3.5 million. To record preliminary estimated stock-based compensation expense, net of estimated forfeiture,related to stock options assumed in connection with the acquisition using the straight-line amortization method over the remaining vesting periods, amortization of expenses related to intangible assets acquired and inventory fair value adjustment and to eliminate the historical stock-based compensation expense as a result of our acquisition of iML’s outstanding options, amortization expense related to historical acquired intangible assets and deferred cost of sales. Pro Forma Adjustment Historical Pro Forma Total Cost of sales Stock-based compensation expense $ ) $ 19 $ (1 ) Amortization of purchasedintangible assets - 7,394 7,394 Amortization of inventory step up - 1,778 1,778 Deferred cost of sales ) - ) Total $ ) $ 9,191 $ 7,668 R&D Stock-based compensation expense $ ) $ 530 $ ) Amortization of purchasedintangible assets ) - ) Total $ ) $ 530 $ ) SG&A Stock-based compensation expense $ ) $ 188 $ ) Amortization of purchasedintangible assets - 2,334 2,334 Total $ ) $ 2,522 $ 2,321 To record interest expense at rate of 8.65% associatedwith the $65 million borrowing to partially finance the acquisition . An increase in the interest rate of 0.1% would lead to an increase in pro forma interest expense of $65,000 for the year ended March 30, 2014. This loan was actually paid off in full by July 30, 2014, however, for the purpose of these pro forma, the loan was reflected as being outstanding for the entire twelve months. EXAR CORPORATION NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS – (continued) To record the estimated pro forma income tax impact reflecting the reduction of federal income tax expenses. 4. Pro Forma Earnings per Share The pro forma basic and diluted earnings per share amounts presented in our unaudited pro forma condensed combined statements of operations were computed by dividing pro forma net income attributable to Exar by the weighted average number of our common shares outstanding. These amounts have been adjusted for assumed iML stock options using the treasury stock method and assuming that the options were assumed at the beginning of the period presented without giving effect to any subsequent options activity such as exercises and cancellations. (in thousands) Year Ended March 30, 2014 Pro forma net income $ Less: Net income attributable to noncontrolling interest ) Pro forma net income attributable to Exar $ Shares used in computation of pro forma net income per share Basic weighted average common shares outstanding, as reported 47,291 Diluted effect of Exar options and awards 1,532 Estimated dilutive effect of stock options assumed from iML 103 Diluted weighted average common shares outstanding, pro forma 48,926 Pro forma net income per share Basic $ 0.04 Diluted $ 0.04
